              Case 1:17-cv-00888-SAB Document 87 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   RICARDO TORRES,                                    Case No. 1:17-cv-00888-SAB

11                  Plaintiff,                          ORDER GRANTING CONTINUANCE OF
                                                        DEADLINE TO FILE DISPOSITIVE
12          v.                                          DOCUMENTS

13   LA FAVORITA BROADCASTING, INC. et                  (ECF No. 86)
     al.,
14                                                      DEADLINE: MAY 31, 2021
                    Defendants.
15

16         On August 10, 2020, a notice of settlement was filed in this matter and, because the

17 settlement required regulatory approval, the parties were ordered to file dispositional documents

18 within ninety days of August 11, 2020. (ECF Nos. 80, 81.) On November 9, 2020, the parties

19 requested an extension of time and indicted that the necessary paperwork had been filed to form
20 an ownership entity for Plaintiff’s interest in the transaction. (ECF No. 82.) Once this was

21 received the APA would be amended to incorporate the ownership entity and the necessary

22 paperwork would be filed with the regulatory agency. (ECF No. 82.) The request was granted

23 and the parties were ordered to file dispositive documents on or before December 31, 2020.

24 (ECF No. 83.)

25         On December 30, 2020, the parties filed a joint status report indicating that Plaintiff had

26 received confirmation of the entities formation and was awaiting guidance from the regulatory
27 counsel on how to proceed. (ECF No. 84.) The parties were granted an extension of time to

28 March 31, 2021 to file dispositive documents. (ECF No. 85.) On March 31, 2021, the parties


                                                    1
             Case 1:17-cv-00888-SAB Document 87 Filed 04/01/21 Page 2 of 2


 1 filed a status report stating that the regulatory paperwork was filed around February 22, 2021,

 2 and is currently under consideration. (ECF No. 86.) The parties anticipate it should take

 3 approximately 45 days for the application to be approved but it may take longer due to logistical

 4 issues related to the COVID-19 pandemic and seek an extension of time to May 31, 2021 to file

 5 dispositive documents. (Id.)

 6          Based on the foregoing, and finding good cause, IT IS HEREBY ORDERED that the

 7 request for a continuance is GRANTED and the parties shall file dispositive documents on or

 8 before May 31, 2021.

 9
     IT IS SO ORDERED.
10

11 Dated:     April 1, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
